[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDED MEMORANDUM OF DECISION
This is an appeal from an assessment of damages by the Commissioner of Transportation, which assessment was made pursuant to Ch. 238 Part IV of the General Statutes. Said assessment was made for the partial taking from two parcels of land in the Town of Enfield, all as more fully set forth in the plaintiff's complaint. The assessment was made in the amount of $218,100.00, which has already been deposited with the Clerk. The taking date was August 15, 1991.
At the hearing before us the parties, through their counsel, stipulated to the following judgment:
That a judgment enter for a total damage of $242,000.00, so that an additional $23,900.00 is to be paid to the plaintiff in addition to said sum of $218,000.00; and further that there will be no further claim by the plaintiff for interest, costs, appraisal fees, or for relocation expenses; and further that the defendant, for its part, waives any claim for use and occupance of the premises by the plaintiff.
Based upon the representations of the parties, our examination of the appraisers' reports, and our viewing of the premises, we approve of the stipulation and order that judgment enter in accordance with its terms.
JOHN M. ALEXANDER STATE TRIAL REFEREE
SIMON S. COHEN STATE TRIAL REFEREE CT Page 7389
HAROLD M. MISSAL STATE TRIAL REFEREE.